Citation Nr: 0718620	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-26 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1991 
to January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington.  In that decision, the Seattle RO denied 
service connection for a low back disability.  The veteran's 
case was subsequently transferred to the RO in Portland, 
Oregon.   

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate the claim.  This duty to assist includes the 
duty to obtain relevant records.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2006).  
Additionally, VA is required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Upon review of the claims folder in the present 
case, the Board finds that a remand of the issue on appeal is 
necessary to accord the RO, through the AMC, an opportunity 
to obtain additional relevant evidence.  

At the personal hearing conducted before the undersigned 
Veterans Law Judge at the RO in September 2006, the veteran 
testified that she received low back treatment from 
Dr. Patricia Alwine at the Santa Clara Medical Clinic in May 
1995 and once or twice more prior to the end of 1996.  
Hearing transcript (T.) at 5-7, 11.  The veteran further 
testified that she submitted copies of these medical records 
to her representative.  T. at 11.  However, these reports are 
not contained in the veteran's claims folder, and no attempt 
appears to have been made to obtain such documents.  A remand 
is necessary, therefore, to accord the RO, through the AMC, 
an opportunity to procure, and to associate with the claims 
file, copies of any such treatment records which may be 
available.  

Further review of the claims folder indicates that currently 
available post-service medical records reflect a diagnosis of 
status post herniated nucleus pulposus with L4-L5 
laminectomy.  Throughout the present appeal, the veteran has 
asserted that this disability, which is manifested by low 
back pain, is the result of an in-service injury to her low 
back.  See, e.g., T. at 2-5.  

In August 2003, an adult nurse practitioner (ANP) reviewed 
the veteran's claims folder and concluded that "it is not at 
least as likely as not that . . . [the veteran's] lumbar 
laminectomy and fusion performed in February of 2000 are a 
result of the injury that she sustained while in the 
military."  Based on a private physician's January 2000 
statement that the veteran was "over two years since 
injury," the ANP concluded that the veteran must have had a 
post-service injury to her low back in approximately 1998.  
In support of this conclusion, the ANP referenced the lack of 
evidence of treatment for low back pathology between the 
in-service episode of low back complaints and the first 
documented instance of pertinent post-service medical care in 
1999.  

However, in August 2003, the ANP did not interview and 
examine the veteran.  Importantly, at the September 2006 
personal hearing, the veteran testified that she did not 
incur any further injury to her back after the in-service 
accident and that she has, in fact, continued to experienced 
low back problems (including, in particular, pain) since the 
in-service injury.  See T. at 5-8, 10.  In fact, at a July 
1996 private outpatient treatment session (the report of 
which was received by VA and associated with the claims 
folder in August 2005), the veteran described intermittent 
left hip pain for one year.  A physical examination 
demonstrated no tenderness of the veteran's left hip bursa 
but was positive for tenderness of her left sacroiliac joint.  
The examining physician assessed left sacroiliac joint pain.  
On remand, therefore, the veteran should be accorded a VA 
examination by a physician who has the opportunity, not only 
to review her claims file, but also to interview and examine 
her.  The examination should also include the examiner's 
opinion regarding the etiology of the veteran's low back 
disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The AMC should ask the veteran and 
her representative to provide copies 
(or actual) records of treatment that 
the veteran received from Dr. Patricia 
Alwine at the Santa Clara Medical 
Clinic between May 1995 and December 
1996.  If neither the veteran, nor her 
representative, has these medical 
records, the AMC should ask the veteran 
to provide the appropriate release form 
so that the agency can obtain the 
complete clinical records from this 
health care provider.  All available 
reports should be associated with the 
veteran's claims folder.  

2.  The AMC should also obtain records 
of low back treatment that the veteran 
has received at the Roseburg VA Medical 
Center as well as the Eugene VA 
Outpatient Clinic since July 2003.  
Copies of all such available reports 
should be associated with the veteran's 
claims folder.  

3.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of her 
low back disability.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated tests, including X-rays, 
should be conducted.  

All pertinent low back pathology, which 
is found on examination, should be 
noted in the report of the evaluation.  
Further, for any low back disability 
diagnosed on examination, the examiner 
should express an opinion as to whether 
there is a 50 percent probability or 
greater that the diagnosed disorder is 
in any way related to the veteran's 
service (including the in-service 
episodes of treatment for low back pain 
and sprain in December 1992 and a lump 
in her left lower back in June 1994).  
The examiner should also discuss the 
effect of the veteran's post-service 
employment as a mail carrier (which 
required carrying a 30-pound back pack) 
on her current low back condition.  
Complete rationale should be provided 
for all opinions expressed.  

4.  The AMC should then re-adjudicate 
the issue of entitlement to service 
connection for a low back disability.  
If the decision remains in any way 
adverse to the veteran, she should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


